Exhibit 10.1

 

TENTH AMENDMENT TO LOAN AGREEMENT AND
FORBEARANCE AGREEMENT

 

THIS TENTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT (this
“Agreement”) is made and entered into as of October 9, 2015 (the “Effective
Date”), by and among TRANSCOASTAL PARTNERS, LLC, a Texas limited liability
company (“TCP”), TRANSCOASTAL CORPORATION, a Texas corporation (“TC-TX” or the
“Borrower”), TRANSCOASTAL CORPORATION, a Delaware corporation (“TC-DE”), the
Guarantors party hereto, the Lenders party hereto, the shareholders of TC-DE
party hereto (the “Shareholders”) and MELODY BUSINESS FINANCE, LLC (“Melody”),
as administrative agent (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENT

 

WHEREAS, TC-TX, as borrower, the Lenders (as such term is defined in the Loan
Agreement) from time to time party thereto and the Administrative Agent (as
successor, by purchase and assignment, to Green Bank, N.A.), are parties to that
certain Loan Agreement, dated as of May 19, 2011 (as heretofore amended,
supplemented or otherwise modified, the “Loan Agreement”);

 

WHEREAS, as a condition precedent to the effectiveness of this Agreement, TC-DE,
as the direct parent of TC-TX, desires to guarantee the unpaid balance of the
Notes and the other Obligations specified in the Loan Agreement (other than the
Existing Obligations (as defined herein)), whether now or hereafter existing
(including the Obligations contemplated by this Agreement), and to grant a
security interest in substantially all its assets, including its equity
interests in TC-TX;

 

WHEREAS, TC-DE, as the direct parent of TC-TX, expects to derive direct and
tangible benefit from such guarantee and grant of a security interest and the
effectiveness of this Agreement;

 

WHEREAS, TC-TX has acknowledged that certain Events of Default have occurred and
are continuing under the Loan Agreement;

 

WHEREAS, due to the existence and continuation of the Designated Events of
Default (as defined below), the Administrative Agent and the Required Lenders
are entitled to exercise rights and remedies available to them related to such
Designated Events of Default, including, without limitation, the right to
declare the unpaid balance of the Notes and the other Obligations specified in
the Loan Agreement due and payable, to collect such Obligations, to make demand
upon TC-TX and the other Loan Parties and to exercise the legal rights and
remedies available to them pursuant to the terms of the Loan Agreement and the
other Loan Documents;

 

WHEREAS, TC-TX has asked the Administrative Agent and the Required Lenders to
temporarily forbear from exercising their rights and remedies under the Loan
Agreement and the other Loan Documents with respect to the Designated Events of
Default and to make certain amendments to the Loan Agreement;

 

 
-1-

--------------------------------------------------------------------------------

 

 

WHEREAS, in addition to the foregoing, the Borrower has requested that the
Lenders identified on Annex I attached hereto as Increasing Lenders (the
“Increasing Lenders”) agree to increase their respective Commitments;

 

WHEREAS, upon the terms and conditions contained herein, the Administrative
Agent and the Required Lenders (acting by and through the Administrative Agent)
are prepared to temporarily forbear from the exercise of their rights and
remedies under the Loan Agreement and the other Loan Documents as a result of
the Designated Events of Default, without waiving any of such rights, and to
make certain amendments to the Loan Agreement;

 

WHEREAS, the forbearance by the Administrative Agent and the Required Lenders
from the current exercise of their rights and remedies as provided for in this
Agreement and the amendments set forth herein, shall result in direct and
tangible benefits to the Borrower and to TC-DE as the direct parent of the
Borrower; and

 

WHEREAS, the parties hereto desire to evidence (i) such amendments to the Loan
Agreement; (ii) their understanding with respect to performance by Borrower
during the Forbearance Period (as hereinafter defined) of certain covenants and
other undertakings and agreements made by Borrower; and (iii) the increase by
the Increasing Lenders of their respective Commitments.

 

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

Definitions. Unless otherwise specifically defined herein, each term used herein
which is defined in the Loan Agreement shall have the meaning assigned to such
term in the Loan Agreement.

 

Amendments to Loan Agreement. Subject to the conditions hereof and upon
satisfaction of the terms set forth in Section 7 hereof, the following
amendments are hereby made to the Loan Agreement:

 

Section 1.1 of the Loan Agreement is hereby amended, effective as of the
Effective Date, by amending and restating the following definitions in their
entirety to read as follows:

 

“Aggregate Commitments” means the obligations of the Lenders, subject to the
terms and conditions of this Agreement, to make Loans which shall not exceed at
any one time outstanding the lesser of (a) $20,245,945.15 and (b) the Borrowing
Base then in effect.

 

“CoreTerra” means CoreTerra Operating, LLC, a Texas limited liability company.

 

 
-2-

--------------------------------------------------------------------------------

 

 

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans.

 

“Guarantors” means Stuart G. Hagler, David J. May and W.A. Westmoreland, each an
individual; CoreTerra; and Parent.

 

“Maturity Date” means the date that is the earlier of (i) January 7, 2016 and
(ii) the date upon which that certain Restructuring Support Agreement, dated as
of October 9, 2015, by and among the Administrative Agent, the Borrower, Parent
and each of its affiliates that may or will constitute one of the debtors in the
Chapter 11 Cases (as such term is defined therein) terminates.

 

“Parent” means TransCoastal Corporation, a Delaware corporation.

 

(b)     Section 2.1 of the Loan Agreement is hereby amended, effective as of the
Effective Date, amending and restating the first sentence of clause (a) thereof
in its entirety to read as follows:

 

“Each Lender agrees, subject to the terms and conditions hereof, to lend to the
Borrower at any time and from time to time on or before the Maturity Date (each
herein called a “Loan” and collectively the “Loans”) which may be repaid and
reborrowed pursuant to the terms hereof and which shall not result in (a) such
Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the total
Credit Exposure exceeding the Aggregate Commitments.

 

(c)     Section 4.5 of the Loan Agreement is hereby amended, effective as of the
Effective Date, by amending and restating such section in its entirety to read
as follows:

 

“4.5     Security Agreement.      The payment and performance of the Note and
all of the other Obligations hereunder and under the Loan Documents shall be
secured by a first and superior lien against all personal property of Borrower,
CoreTerra and Parent pursuant to the terms of one or more security agreements
(each, a “Security Agreement”), which shall be in form and substance
satisfactory to the Administrative Agent.”

 

(d)     Section 6.2 of the Loan Agreement is hereby amended, effective as of the
Effective Date, by amending and restating such section in its entirety to read
as follows:

 

“6.2     Availability of Aggregate Commitments. The then-Principal Debt plus the
amount of the requested Loan shall be equal to or less than the Aggregate
Commitments.”

 

 
-3-

--------------------------------------------------------------------------------

 

 

(e)     Section 7 of the Loan Agreement is hereby amended, effective as of the
Effective Date, by amending and restating the first sentence of such section in
its entirety to read as follows:

 

“Until full payment and performance of all Obligations under the Loan Documents
and unless Administrative Agent consents otherwise in writing (and without
limiting any requirement of any other Loan Document), each of Parent and
Borrower shall, and Borrower shall (except in the case of the covenants set
forth in Sections 7.1 and 7.2), shall, nor shall Borrower permit any of its
Subsidiaries to, directly or indirectly, without the prior written consent of
the Administrative Agent (and without limiting any requirement of any other Loan
Documents):”

 

(f)     Section 7.11 of the Loan Agreement is hereby amended, effective as of
the Effective Date, by amending and restating such section in its entirety to
read as follows:

 

“7.11     Wells Fargo Bank, National Association as Depository Bank. Maintain
Wells Fargo Bank, National Association as the depository bank for the proceeds
of all Loans made by the Lenders on or after October 9, 2015.”

 

(g)     Section 8 of the Loan Agreement is hereby amended, effective as of the
Effective Date, by amending and restating the first sentence of such section in
its entirety to read as follows:

 

“Until full payment and performance of all Obligations under the Loan Documents,
neither Parent nor Borrower shall, nor shall Borrower permit any of its
Subsidiaries to, directly or indirectly, without the prior written consent of
the Administrative Agent (and without limiting any requirement of any other Loan
Documents):”

 

(h)     Section 13.3 of the Loan Agreement is hereby amended, effective as of
the Effective Date, by amending and restating such section in its entirety to
read as follows:

 

“13.3     Choice of Law and Venue. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF NEW YORK. The Borrower and each
other Loan Party irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent or any Lender or any related party of any of the
foregoing in any way relating to this Loan Agreement or any other Loan Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
applicable law, in such federal court. Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Nothing in this Loan Agreement or in any other
Loan Document shall affect any right that the Administrative Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Loan
Agreement or any other Loan Document against the Borrower or any other Loan
Party or its properties in the courts of any jurisdiction in which the
properties of the Borrower or such other Loan Party are located. Further, the
Borrower and each other Loan Party irrevocably and unconditionally waives, to
the fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Loan Agreement or any other Loan Document in any court
referred to in this Section 13.3. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.”

 

 
-4-

--------------------------------------------------------------------------------

 

 

(i)     Schedule 2 of the Loan Agreement is hereby replaced in its entirety with
Annex II attached hereto, and Annex II attached hereto shall be deemed to be
attached as Schedule 2 to the Loan Agreement, effective as of the Effective
Date.

 

Adjustment of Borrowing Base. Effective as of the date hereof, the Borrowing
Base is hereby increased to $20,245,945.15. In connection with the increase, the
Borrower shall pay the Borrowing Base increase fee as provided in Section 3.7 of
the Loan Agreement. The Borrowing Base as increased shall remain in effect until
the next Determination Date, unless otherwise adjusted pursuant to the
provisions of Section 3.4 of the Loan Agreement.

 

Acknowledgments by the Borrower. The Borrower hereby acknowledges and agrees as
follows:

 

Accuracy of Preliminary Statement. The recitals made in the Preliminary
Statement hereof are accurate and are a part of this Agreement.

 

Existing Events of Default. The following Events of Default (collectively the
“Existing Events of Default”) have occurred and are continuing as of the date
hereof:

 

the Borrower failed to maintain a ratio of EBITDAX to the sum of (i) Interest
Expense and (ii) the aggregate Monthly Reduction Amount actually paid in cash
for the applicable period determined on a consolidated basis of less than 1.25
to 1.00 as of the end of the fiscal quarter ended June 30, 2015, as required by
Section 8.3(b) of the Loan Agreement, which constitutes an Event of Default
under Section 10.3 of the Loan Agreement;

 

 
-5-

--------------------------------------------------------------------------------

 

 

the Borrower failed to make payments with respect to Principal Debt on
November 1, 2014; December 1, 2014; January 1, 2015; February 1, 2015; March 1,
2015; April 1, 2015 and May 1, 2015, as required by Section 3.6 of the Loan
Agreement, which constitutes an Event of Default under Section 10.1 of the Loan
Agreement;

 

the Borrower failed to repay all Principal Debt, plus accrued but unpaid
interest, on June 1, 2015 (the Maturity Date in effect prior to the
effectiveness of this Agreement), as required by Section 2.4 of the Loan
Agreement, which constitutes an Event of Default under Section 10.1 of the Loan
Agreement;

 

the Borrower failed to cause all payments of production proceeds from the
Mortgaged Properties to be deposited into the Cash Collateral Account, as
required by Section 4.7 of the Loan Agreement, which constitutes an Event of
Default under Section 10.3 of the Loan Agreement;

 

none of the Guarantors have accounts at Green Bank, N.A. as required by Section
7.11 of the Loan Agreement, which constitutes an Event of Default under Section
10.3 of the Loan Agreement;

 

the Borrower failed to pay taxes, assessments and other obligations, as required
by Section 7.4 of the Loan Agreement, which constitutes an Event of Default
under Section 10.3 of the Loan Agreement; and

 

the Borrower failed to maintain Hedging Agreements, as required by Section 7.12
of the Loan Agreement, which constitutes an Event of Default under Section 10.3
of the Loan Agreement.

 

Anticipated Events of Default. The Borrower anticipates that the following
Events of Default have either occurred or will occur during the Forbearance
Period (collectively the “Anticipated Events of Default,” and together with the
Existing Events of Default, the “Designated Events of Default”):

 

the Borrower will fail to make payments with respect to Principal Debt, as
required by Section 3.6 of the Loan Agreement, which will constitute Events of
Default under Section 10.1 of the Loan Agreement;

 

the Borrower will fail to maintain a ratio of EBITDAX to the sum of (i) Interest
Expense and (ii) the aggregate Monthly Reduction Amount actually paid in cash
for the applicable period determined on a consolidated basis of less than 1.25
to 1.00, as required by Section 8.3(b) of the Loan Agreement, which will
constitute an Event of Default under Section 10.3 of the Loan Agreement;

 

 
-6-

--------------------------------------------------------------------------------

 

 

the Borrower will fail to make a payment with respect to the Borrowing Base
increase fee, as required by Section 3.7 of the Loan Agreement, which will
constitute an Event of Default under Section 10.1 of the Loan Agreement;

 

the Borrower will fail to use proceeds of the Loans as required by Section 2.2
of the Loan Agreement, which will constitute an Event of Default under
Section 10.3 of the Loan Agreement; and

 

the Borrower will fail to maintain a depository account (the “TC-TX Account”)
with Wells Fargo Bank, National Association as required by Section 7.11 of the
Loan Agreement (as amended by this Agreement), which will constitute an Event of
Default under Section 10.3 of the Loan Agreement.

 

Acknowledgment of Default. Prior to the date hereof: (i) the Existing Events of
Default exist under the Loan Agreement (and the Borrower waives all notice
requirements related to such Existing Events of Defaults, as well as any grace
periods applicable to the cure of such Existing Events of Default); (ii) the
Existing Events of Default are continuing and (iii) as of the date hereof, no
waiver by the Administrative Agent or the Required Lenders with respect to the
Existing Events of Default or their respective rights and remedies with respect
thereto is in effect;

 

Acknowledgment of Right to Accelerate. That (i) on and as of the Effective Date,
the Administrative Agent and the Required Lenders have the right upon
termination of the Forbearance Period (as hereinafter defined) to accelerate and
declare the Obligations to be immediately due and payable and to make demand
upon the Borrower and/or any or all of the Guarantors (including TC-DE) for the
payment in full of all such Obligations; (ii) such acceleration and demand for
payment, if made, would be in all respects adequate and proper and (iii) the
Borrower waives any and all further notice, presentment, notice of dishonor or
demand with respect to the Obligations;

 

Acknowledgment of Indebtedness. That (i) as of the date hereof (and prior to
giving effect to any Loans made on the date hereof), the Borrower is indebted to
the Administrative Agent and the Lenders in the principal amount of
$18,226,060.92 under the Loan Agreement (the “Existing Obligations”); (ii) all
such amounts remain outstanding and unpaid without setoff, counterclaim or
defenses; and (iii) all such amounts are subject to increase, decrease or other
adjustment as a result of any and all interest, fees and other charges
including, without limitation, attorneys’ fees and costs of collection to the
extent that such amounts are payable to the Administrative Agent and/or the
Lenders under the Loan Documents (such amounts, “Fees and Expenses”);

 

Acknowledgement of Binding Effect of Documents. That (i) each of the Loan
Documents to which it is a party has been duly executed and delivered to the
Administrative Agent, and each is in full force and effect as of the date
hereof; (ii) its agreements and obligations contained in the Loan Documents and
in this Agreement constitute its legal, valid and binding obligations,
enforceable against it in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and it has no valid defense to the enforcement of such
obligations; and (iii) the Administrative Agent and the Lenders are and shall be
entitled to the rights, remedies and benefits provided for them in the Loan
Documents and applicable law;

 

 
-7-

--------------------------------------------------------------------------------

 

 

Acknowledgement of Liens. That the Administrative Agent on behalf of the Lenders
has and shall continue to have valid, enforceable, first-priority and perfected
Liens (subject to certain Permitted Liens) in the Collateral heretofore granted
by the Loan Parties to the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) pursuant to the Loan Documents;

 

Acknowledgment that Liabilities Continue in Full Force and Effect. That the
Obligations of the Borrower and Guarantors to the Administrative Agent and
Lender, except as expressly modified herein, remain in full force and effect,
and shall not be released, impaired, diminished or in any other way modified or
amended as a result of the execution and delivery of this Agreement or by the
agreements and undertakings of the parties contained herein; and

 

Generally as to this Agreement. That (i) it has the legal power and authority to
execute and deliver this Agreement; (ii) the officer executing this Agreement on
its behalf has been duly authorized to execute and deliver the same and bind it
with respect to the provisions hereof; (iii) its execution and delivery hereof
and its performance and observance of the provisions hereof do not (a) violate
or conflict with (I) any of its organizational documents or (II) any law
applicable thereto or (b) result in a breach of any provision of or constitute a
default under any other agreement, instrument or document binding upon or
enforceable against it, in the case of the foregoing clause (a)(II) and this
clause (b), in any material respect; (iv) except with respect to the Designated
Events of Default, no Event of Default exists under the Loan Agreement, nor will
any occur as a result of the execution and delivery of this Agreement or by the
performance or observance of any provision hereof; (v) it is not aware of any
claim or offset against, or defense or counterclaim to, any of its obligations
or liabilities under the Loan Agreement or any other Loan Document and (vi) this
Agreement and each document executed in connection herewith constitute its valid
and binding obligations in every respect, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Forbearance by the Administrative Agent and Lender.

 

Forbearance Period. At the request of the Borrower, the Administrative Agent and
the Lenders agree to forbear from the exercise of their rights and remedies
under the Loan Agreement and the other Loan Documents as a result of the
Designated Events of Default, as of the Effective Date until the earliest to
occur of the following: (i) the occurrence of any Event of Default under any of
the Loan Documents (other than the Designated Events of Default); (ii) a
violation by the Borrower of Section 5(b) herein or a breach of any covenant
made by the Borrower in Section 5(b) herein; (iii) the termination of that
certain Restructuring Support Agreement, dated as of the date hereof (the
“RSA”), by and among the Administrative Agent, the Borrower, TC-DE and each of
its affiliates that may or will constitute one of the debtors in the Chapter 11
Cases (as such term is defined in the RSA) for any reason pursuant to Section 5
thereof and (iv) January 7, 2016 (the period beginning on the Effective Date and
terminating on the earliest of such dates (in each case subject to extension by
the Administrative Agent in its sole discretion) being hereinafter referred to
as the “Forbearance Period”).

 

 
-8-

--------------------------------------------------------------------------------

 

 

Waiver of Conditions Precedent to Loans during Forbearance Period; Loans and Use
of Proceeds. The Administrative Agent agrees to waive the conditions precedent
set forth in Section 6 of the Loan Agreement with respect to any Loans requested
to be funded during the Forbearance Period; provided that upon written notice to
the Borrower, the Administrative Agent may unilaterally rescind such waiver
during the Forbearance Period. As a condition of such waiver, Borrower hereby
agrees that notwithstanding the terms in the Loan Agreement, (i) the aggregate
principal amount of Loans that it may borrow during the Forbearance Period shall
not exceed $1,500,000.00; (ii) it shall use the proceeds of any Loans made by
the Lenders during the Forbearance Period only for those purposes expressly set
forth on Schedule A attached hereto; and (iii)  it shall establish a depository
account (the “TC-TX Account”) at Wells Fargo Bank, National Association by
October 30, 2015, into which it shall deposit the proceeds of the Loans made on
or after the Effective Date which, as of such date, have not been used in
accordance with this clause (b) and which, as of such date, shall be subject to
a deposit account control agreement in form and substance acceptable to the
Administrative Agent in its sole discretion. The Borrower hereby covenants that
TC-DE shall have no rights to the funds maintained in the TC-TX Account and that
it shall not make any payments or advances to TC-DE using the funds maintained
in the TC-TX Account.

 

Termination of Forbearance Period. Upon the termination of the Forbearance
Period pursuant to paragraph (a) above, all forbearances, deferrals and
indulgences granted by the Administrative Agent and the Lenders in such
paragraph (a) above shall immediately terminate, and the Administrative Agent
and the Lenders shall thereupon have, and shall be entitled to exercise, any and
all rights and remedies which the Administrative Agent and the Lenders may have
upon the occurrence of an Event of Default, including, without limitation, the
Designated Events of Default, and the Obligations shall become immediately due
and payable.

 

Forbearance Period Interest. The Borrower acknowledges and agrees that the
Administrative Agent and the Lenders have elected to cause the Contract Rate to
be the Default Rate as provided in the definition of “Contract Rate” in
Section 1.1 of the Loan Agreement, commencing on the date when the earliest to
occur of the Designated Events of Default occurred, and such Default Rate shall
continue to be the Contract Rate until such date, if any, when all Events of
Default are waived by the Lenders (including, without limitation, during the
period from the Effective Date through and including the expiration or
termination of the Forbearance Period).

 

 
-9-

--------------------------------------------------------------------------------

 

 

Acknowledgements regarding Forbearance. Other than the Term Sheet (as such term
is defined in the Eighth Amendment to Loan Agreement and Forbearance Agreement,
dated as of February 20, 2015, by and among the parties hereto) and the express
provisions of the RSA, each of TC-DE and the Borrower acknowledges that neither
the Administrative Agent nor any Lender has made any assurances concerning
(i) any possibility of an extension of the Forbearance Period; (ii) the manner
in which or whether the Designated Events of Default may be resolved; or
(iii) any additional forbearance, waiver, restructuring or other accommodations.
Each of TC-DE and the Borrower agrees that the running of all statutes of
limitation and the doctrine of laches applicable to all claims or causes of
action that the Administrative Agent or any Lender may be entitled to take or
bring in order to enforce their rights and remedies against TC-DE or the
Borrower, as the case may be, are, to the fullest extent permitted by law,
tolled and suspended during the Forbearance Period.

 

Acknowledgement regarding the Administrative Agent’s Inspection Rights. The
Borrower acknowledges and confirms its obligations and the rights of the
Administrative Agent under Section 7.9 of the Loan Agreement.

 

General Cooperation from the Boards and Advisors of each of TC-DE and the
Borrower. Subject to privilege and other confidentiality requirements, each of
TC-DE and the Borrower shall, and shall cause its respective officers,
directors, employees and advisors to, cooperate fully with the Administrative
Agent (acting at the direction of the Required Lenders) and its designees in
furnishing information available to it as and when requested by the
Administrative Agent or its designees regarding the Collateral (as defined in
the Security Agreement) or its financial affairs, finances, financial condition,
business and operations. At the reasonable request of the Administrative Agent,
subject to privilege and other confidentiality requirements, the chief executive
officer and the chief financial officer of each of TC-DE and the Borrower, as
applicable, and such other officers, directors, employees and advisors of TC-DE
and the Borrower, as applicable, requested by the Administrative Agent or its
designees, shall make themselves available to discuss any matters regarding the
Collateral or its financial affairs, financial condition, business and
operations, all upon reasonable notice during normal business hours, and shall
direct and authorize all such persons and entities to fully disclose to the
Administrative Agent and its designees all information requested by the
Administrative Agent or its designees regarding the foregoing.

 

Direction and Indemnification. Each of the Lenders hereby:

 

confirms that it is a beneficial holder of Loans in the amount set forth on its
signature page to this Agreement;

 

exercises its rights pursuant to Section 13.4 of the Loan Agreement and directs
the Administrative Agent to execute and deliver this Agreement and take the
actions contemplated herein; and

 

 
-10-

--------------------------------------------------------------------------------

 

 

agrees to indemnify and hold harmless, in an amount equal to its pro rata share
(based on its respective principal amounts of its outstanding Loans as a
proportion of the total outstanding Loans), the Administrative Agent and each
other Administrative Agent-related Person, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time be
imposed on, incurred by or asserting against the Administrative Agent or such
Administrative Agent-related Person in any way relating to or arising out of,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such
Administrative Agent-related Person under or in connection with any of the
foregoing (the foregoing to be in addition to any rights of compensation or
indemnification granted to the Administrative Agent pursuant to the Loan
Documents); provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent or such Administrative Agent-related Person’s
gross negligence or willful misconduct; provided further, that no action taken
or refrained from in accordance with the directions or consent of the Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section 6(c).

 

Conditions Precedent. Except as waived by the Administrative Agent in its sole
discretion, prior to or simultaneous with closing, and as a condition to
closing, of this Agreement:

 

the Administrative Agent shall have received this Agreement duly executed by the
Borrower, TC-DE, the Guarantors, TCP, the Shareholders, the Administrative Agent
and the Lenders;

 

the Administrative Agent shall have received Notes duly executed by the Borrower
payable to each of the Lenders evidencing such party’s Commitment;

 

the Administrative Agent shall have received a Parent Guaranty (the “Parent
Guaranty”) duly executed by TC-DE, in form and substance satisfactory to the
Administrative Agent, such that the payment and performance of the Notes and all
other Obligations under the Loan Agreement and under the Loan Documents (other
than the Existing Obligations) are guaranteed by TC-DE;

 

the Administrative Agent shall have received a Security Agreement duly executed
by TC-DE (the “TC-DE Security Agreement”), in form and substance satisfactory to
the Administrative Agent, pursuant to which TC-DE grants a security interest in
substantially all its assets, including the equity held by it in the Borrower,
as security for the payment and performance of the Notes and all other
Obligations under the Loan Agreement and under the Loan Documents (other than
the Existing Obligations), together with any UCC financing statement reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to perfect the security interests of the Administrative Agent, on behalf
of the Lenders, in the collateral;

 

the Administrative Agent shall have received all original stock certificates or
other certificates evidencing any certificated equity interests pledged pursuant
to the TC-DE Security Agreement, together with any undated stock power for each
such certificate executed in blank by the registered owner thereof;

 

 
-11-

--------------------------------------------------------------------------------

 

 

the Administrative Agent shall have received (i) an Amendment to the Security
Agreement, dated as of May 9, 2011, between TC-TX, as Grantor and the
Administrative Agent, as Secured Party and successor by purchase and assignment
to Green Bank, N.A., in form and substance satisfactory to the Administrative
Agent, (ii) an Amended and Restated Security Agreement, in form and substance
satisfactory to the Administrative Agent, between CoreTerra Operating, LLC, a
Texas limited liability company (“CoreTerra”), as Grantor and the Administrative
Agent, as Secured Party, and (iii) an Amended and Restated Guaranty Agreement,
in form and substance satisfactory to the Administrative Agent, from CoreTerra,
as Guarantor in favor of the Administrative Agent, for the benefit of the
Beneficiaries (as such term is defined therein);

 

the Administrative Agent shall have received such Oil and Gas Mortgages and
supplements to existing Oil and Gas Mortgages duly executed by the Borrower, in
form and substance satisfactory to the Administrative Agent, pursuant to which,
together with the Oil and Gas Mortgages heretofore delivered, the Administrative
Agent will hold a lien on 100% of the Mineral Interests in the oil and gas
properties owned by the Borrower as of the date hereof;

 

the Administrative Agent shall have received the RSA duly executed by the
Administrative Agent, the Borrower, TC-DE and the other parties party thereto;

 

the Administrative Agent shall have received certificates of the Secretary or
Assistant Secretary of each of the Borrower, TC-DE and CoreTerra setting forth
(i) resolutions of its board of directors (or equivalent governing body) with
respect to the authorization of the Borrower, TC-DE or CoreTerra, as applicable,
to execute and deliver this Agreement and to enter into the transactions
contemplated hereby; (ii) the officers (or the equivalent thereof) of the
Borrower, TC-DE or CoreTerra, as applicable, (A) who will be signing this
Agreement and (B) who will, until replaced by another officer or officers (or
the equivalent thereof) duly authorized for that purpose, act as a
representative of the Borrower TC-DE or CoreTerra, as applicable, for the
purposes of signing documents and giving notices and such other communications
in connection with the Loan Agreement and the transactions contemplated thereby
and hereby; (iii) specimen signatures of the authorized officers (or the
equivalent thereof) referred to in clause (ii); and (iv) organizational
documents of the Borrower, TC-DE or CoreTerra, certified as being true and
complete. The Administrative Agent and the Lenders may conclusively rely on such
certificates until the Administrative Agent receives notice in writing from such
party to the contrary;

 

the Administrative Agent shall have received certificates with respect to the
existence, qualification and good standing of each of the Borrower, TC-DE and
CoreTerra, issued by the appropriate state agencies in its jurisdiction of
organization;

 

no Potential Event of Default or Event of Default shall exist except the
Designated Events of Default; and

 

 
-12-

--------------------------------------------------------------------------------

 

 

Borrower shall have paid (i) all professional fees and expenses of the
Administrative Agent and its counsel (Sidley Austin LLP) that have been invoiced
prior to the Effective Date and (ii) those professional fees and expenses in an
aggregate principal amount not to exceed $5,000 relating to this Agreement and
the RSA of Borrower’s counsel (Kane Russell Coleman & Logan P.C.) that have been
invoiced prior to the Effective Date.

 

Representations and Warranties. The Borrower hereby represents and warrants
that, as of the date hereof: (a) except with respect to the representations and
warranties in the Loan Agreement that may be untrue or incorrect as a result of
the occurrence or existence of one or more of the Designated Events of Default,
the representations and warranties contained in the Loan Agreement are true and
correct in all respects as of such date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall have been true and correct in all respects as of such earlier
date); (b) other than the Designated Events of Default, no Default or Event of
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within the corporate power and authority of
such Loan Party and have been duly authorized by all necessary corporate action
and proceedings; (d) this Agreement and the other Loan Documents each constitute
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), and
(iii) implied covenants of good faith and fair dealing; (e) TC-TX holds good and
valid title to all Mortgaged Properties and TC-DE holds no interests therein;
(f) subsequent to the delivery of the Oil and Gas Mortgages and supplements to
existing Oil and Gas Mortgages referred to in Section 7(g) hereof, the
Administrative Agent will hold a lien on 100% of the Mineral Interests in the
oil and gas properties owned by the Borrower as of the date hereof; (g) there
are no consents, authorizations or approvals by any Governmental Authority or
third party required in connection with the execution, delivery, and performance
by each Loan Party of this Agreement or the other Loan Documents, or the
enforceability of this Agreement or the other Loan Documents; and (h) Borrower
has not incurred any liability, contingent or otherwise, for broker’s or
finder’s fees relating to the transactions contemplated by this Agreement for
which the Administrative Agent, any Lender or any of their respective Affiliates
shall have any responsibility.

 

Reaffirmation. Each of Borrower and the Guarantors (a) represents and warrants
that it has no defenses to the enforcement of any Loan Document to which it is a
party, (b) reaffirms the terms of and its obligations (and the security
interests granted by it) under each Loan Document to which it is a party, and
agrees that each such Loan Document will continue in full force and effect to
secure the Obligations as the same may be amended, supplemented or otherwise
modified heretofore, hereby and from time to time hereafter, and such other
amounts in accordance with the terms of such Loan Document and (c) acknowledges,
represents, warrants and agrees that the liens and security interests granted by
it pursuant to the Loan Documents are valid and subsisting and create a security
interest to secure the Obligations. Notwithstanding the foregoing, the parties
hereto agree that the failure of any Guarantor or such Guarantor’s spouse to
execute and deliver the Ratification of Guaranties or Consent of Spouse, as the
case may be, shall in no way be deemed a waiver or release of such Guarantor
with respect to the Obligations under the Loan Documents, as the same may be
amended, supplemented or otherwise modified heretofore, hereby and from time to
time hereafter.

 

 
-13-

--------------------------------------------------------------------------------

 

 

Consent of Guarantors. Each Guarantor hereby consents, acknowledges and agrees
to the terms of this Agreement and hereby confirms, reaffirms and ratifies in
all respects the Guaranty Agreement to which it is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement), as
amended or restated, and the enforceability of such Guaranty Agreement against
such Guarantor in accordance with its terms.

 

Reservation of Rights. Borrower acknowledges and agrees that the Administrative
Agent and the Lenders (a) have not acquiesced to any noncompliance by Borrower
with the exact terms of the Loan Agreement relating to any Event of Default
(other than the temporary forbearance regarding the Designated Events of
Default), (b) except as otherwise provided for in this Agreement, intend to
strictly enforce the terms of the Loan Agreement and the other Loan Documents,
in the exercise of their sole and absolute discretion, and (c) hereby reserve
all rights, powers and remedies under the Loan Agreement and the other Loan
Documents with respect to the Designated Events of Default (upon termination of
the Forbearance Period) and any other noncompliance with the terms of the Loan
Agreement or any of the other Loan Documents.

 

Receipt and Application of Payments. Borrower acknowledges and agrees that the
Administrative Agent and Lenders shall be entitled during the Forbearance Period
to accept such payments and proceeds as are remitted to it pursuant to any
provision of the Loan Documents or this Agreement, that the Administrative Agent
and the Lenders shall be entitled to apply any and all such proceeds and
payments against the liabilities and Obligations owed by Borrower to the Lenders
in such order of application as set forth in the Loan Documents, and that the
acceptance by the Administrative Agent or any Lender of any such proceeds and
payments as are remitted to it pursuant to the Loan Documents or this Agreement
or otherwise shall in no way affect or impair the status of the indebtedness
owed to the Lenders by Borrower or be deemed to be a waiver of any Events of
Default or any acquiescence therein.

 

RELEASE. EACH OF BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES ON
BEHALF OF THEMSELVES AND THEIR RELATED PARTIES, HEREBY ACKNOWLEDGES AND AGREES
THAT IT DOES NOT HAVE ANY DEFENSES, COUNTERCLAIMS, OFFSETS, CROSS-COMPLAINTS,
CLAIMS OR DEMANDS OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO
REDUCE OR ELIMINATE ALL OR ANY PART OF THE LIABILITY OF BORROWER TO REPAY
LENDERS AS PROVIDED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR
ANY LENDER PARTY HERETO. BORROWER, THE OTHER LOAN PARTIES, AND THEIR AFFILIATES
ON BEHALF OF THEMSELVES AND THEIR RELATED PARTIES HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES ADMINISTRATIVE AGENT, THE LENDERS
PARTY HERETO AND ADMINISTRATIVE AGENT’S AND SUCH LENDERS’ PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, OR EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN
OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS FULLY EXECUTED, WHICH ANY OF BORROWER,
THE OTHER LOAN PARTIES, AND THEIR AFFILIATES OR THEIR RELATED PARTIES MAY NOW OR
HEREAFTER HAVE AGAINST ADMINISTRATIVE AGENT OR ANY LENDER PARTY HERETO IN THEIR
CAPACITIES AS SUCH, AND ADMINISTRATIVE AGENT’S OR SUCH LENDERS’ PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, IN THEIR CAPACITIES AS SUCH,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THIS AGREEMENT OR OTHER LOAN
DOCUMENTS, AND NEGOTIATION AND EXECUTION OF THIS AGREEMENT.

 

 
-14-

--------------------------------------------------------------------------------

 

 

Miscellaneous.

 

Entire Agreement. This Agreement reflects the entire understanding of the
parties with respect to the subject matter herein contained and supersedes any
prior agreements, whether written or oral, in regard thereto.

 

Full Force and Effect. Except as expressly modified herein during the
Forbearance Period, all terms of the Loan Agreement and the Loan Documents shall
be and shall remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of Borrower.

 

No Waiver. This Agreement is not intended to operate as, and shall not be
construed as, a waiver of any Event of Default, whether known to the
Administrative Agent or Lender or unknown, as to which all rights of the
Administrative Agent and Lender shall remain reserved.

 

Loan Document. This is a Loan Document for the purposes and provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Loan Agreement.

 

 
-15-

--------------------------------------------------------------------------------

 

 

Governing Law. This Agreement shall be governed by, and shall be construed in
accordance with, the laws of the State of New York and all applicable laws of
the United States of America.

 

WAIVER OF RIGHT TO JURY TRIAL. BORROWER WAIVES TRIAL BY JURY AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY A JUDGE
OF A COURT OF COMPETENT JURISDICTION.

 

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be an original and all of which, taken together, shall constitute
but one and the same agreement among the parties. Any party hereto may execute
and deliver a counterpart of this Agreement by delivering by facsimile or other
electronic transmission a signature page of this Agreement signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature.

 

No Novation. This Agreement is given as an amendment and modification of, and
not as payment of, the indebtedness of Borrower and each Guarantor under the
Notes, the Loan Agreement and the other Loan Documents and is not intended to
constitute a novation of the Notes, the Loan Agreement or any of the other Loan
Documents. All of the indebtedness, liabilities and obligations owing by
Borrower and each Guarantor under the Notes, the Loan Agreement and the other
Loan Documents shall continue.

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Borrower, each Guarantor, the Administrative Agent, and each Lender
and their respective successors, assigns and legal representatives; provided,
however, neither Borrower nor any Guarantor, without the prior written consent
of the Administrative Agent, may assign any of its rights, powers, duties or
obligations hereunder.

 

Expenses. Without limiting the provision of Section 12.1 of the Loan Agreement,
Borrower and Guarantors agree to pay all out-of-pocket expenses (including
without limitation, fees and expenses of any counsel, financial advisor,
industry advisor and agent for the Administrative Agent or any Lender) incurred
before or after the date hereof by the Administrative Agent, any Lender and
their respective Affiliates in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the Loan Documents.

 

Captions. The captions to the Sections and paragraphs of this Agreement are for
the convenience of the parties only, and are not a part of this Agreement.

 

Time of the Essence. Time is of the essence under this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 
-16-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

BORROWER

 

        TRANSCOASTAL CORPORATION, a Texas corporation, as Borrower  

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart G. Hagler

 

 

Name: 

Stuart G. Hagler

 

 

Title:

CEO

 

 

 

 

GUARANTOR

 

        TRANSCOASTAL CORPORATION, a Delaware corporation, as Guarantor  

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart G. Hagler

 

 

Name: 

Stuart G. Hagler

 

 

Title:

CEO

 

  

 

 

Signature Page to Tenth Amendment to Loan Agreement and Forbearance Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

SHAREHOLDERS

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart G. Hagler

 

 

Name:

Stuart G. Hagler

 

 

 

 

 

          By: /s/David May     Name: David J. May                     By:
/s/W.A. Westmoreland     Name: W.A. Westmoreland  

 

 

 

Signature Page to Tenth Amendment to Loan Agreement and Forbearance Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

AGENT

 

        MELODY BUSINESS FINANCE, LLC, as the Administrative Agent  

 

 

 

 

 

By:

/s/ Andreas Scaminaci

 

 

Name: 

Andreas Scaminaci

 

 

Its:

Authorized Signatory

 

 

 

  LENDERS        

 

MELODY BUSINESS FINANCE, LLC, as Lender

 

 

 

 

 

 

By:

/s/ Andreas Scaminaci

 

 

Name: 

Andreas Scaminaci

 

 

Its:

Authorized Signatory

 

 

 

 

Signature Page to Tenth Amendment to Loan Agreement and Forbearance Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

  Acknowledged and agreed:        

 

TRANSCOASTAL PARTNERS, LLC, as Loan Party

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart G. Hagler

 

 

Name: 

Stuart G. Hagler

 

 

Its:

Manager

 

 

 

 

Signature Page to Tenth Amendment to Loan Agreement and Forbearance Agreement

 

 
 

--------------------------------------------------------------------------------

 

 

 

Ratification of Guaranties

 

Each of the undersigned, as guarantors of the obligations under one or more
Guaranty Agreements (each, as amended, restated and amended and restated,
“Guaranty Agreement”), hereby (a) consents and agrees to this Agreement,
including without limitation, the terms and provisions of Sections 7, 8, 11,
14(h), 14(i) and 14(j) thereof, and (b) confirms and agrees that its Guaranty
Agreement, as amended or restated prior to or concurrently with the execution of
this Agreement, is and shall continue to be in full force and effect and is
ratified and confirmed in all respects, except that, on and after the Effective
Date, each reference in any Guaranty Agreement to the “Loan Agreement,”
“thereunder,” “thereof,” “therein” or any other expression of like import
referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement as modified by the Agreement.

 

 



 

By:

/s/ Stuart G. Hagler

 

 

Name:

Stuart G. Hagler

 

 

 

 

 

          By: /s/David May     Name: David J. May                     By:
/s/W.A. Westmoreland     Name: W.A. Westmoreland  



 

 

 

 

 

CORETERRA OPERATING, LLC

 

 

 

 

 

 

By:

/s/ Stuart G. Hagler

 

 

Name: 

Stuart G. Hagler

 

 

Title:

Manager

 

 

 
 

--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of Stuart G. Hagler, in order to induce the
Administrative Agent and Lender to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of Stuart G. Hagler submitted to the Administrative Agent from time to
time are subject to his liability under the Guaranty Agreement (as defined
therein). Without limitation of the foregoing, by execution of this consent, the
undersigned acknowledges that it understands the contents of the Ratification of
Guaranties (and the Guaranty Agreement) and is aware that, by the provisions
thereof, all assets of Stuart G. Hagler, including any community interest, are
subject to Stuart G. Hagler’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 

 

 

By:

/s/ Jennifer Hagler

 

 

Name:

Jennifer Hagler

 

 

 
 

--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of David A. May, in order to induce the
Administrative Agent and Lender to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of David A. May submitted to the Administrative Agent from time to
time are subject to his liability under the Guaranty Agreement (as defined
therein). Without limitation of the foregoing, by execution of this consent, the
undersigned acknowledges that it understands the contents of the Ratification of
Guaranties (and the Guaranty Agreement) and is aware that, by the provisions
thereof, all assets of David A. May, including any community interest, are
subject to David A. May’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 

 

 

By:

/s/ Roseanne May

 

 

Name: 

Roseanne May

 

 

 
 

--------------------------------------------------------------------------------

 

 

Consent of Spouse

 

The undersigned, being the spouse of W.A. Westmoreland, in order to induce the
Administrative Agent and Lender to forbear from the current exercise of their
rights and remedies provided for in the Agreement, based, in part, on the
foregoing Ratification of Guaranties, hereby consents to the foregoing
Ratification of Guaranties and agrees that all assets listed on any financial
statement of W.A. Westmoreland submitted to the Administrative Agent from time
to time are subject to his liability under the Guaranty Agreement (as defined
therein). Without limitation of the foregoing, by execution of this consent, the
undersigned acknowledges that it understands the contents of the Ratification of
Guaranties (and the Guaranty Agreement) and is aware that, by the provisions
thereof, all assets of W.A. Westmoreland, including any community interest, are
subject to W.A. Westmoreland’s liability under the Guaranty Agreement.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Consent of Spouse on the date and year first above written.

 

 

 

 

 

By:

/s/ Keri L. Westmoreland

 

 

Name:

Keri L. Westmoreland

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annex I

 

Increasing Lenders

 

Melody Business Finance, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

Annex II

 

Commitments

 

 

Melody Business Finance, LLC

$20,245,945.15

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule A

 

Use of Proceeds

 

 

1.

TC-TX may use up to $150,000 for the payment of the retainer of Haynes and
Boone, LLP for services rendered or to be rendered to TC-TX in connection with
the Plan of Reorganization as contemplated by the RSA;

 

 

2.

TC-TX may use up to $5,000 for fees and disbursements of Kane Russell Coleman &
Logan for services rendered to TC-TX in connection with the negotiation and
documentation of this Agreement and the RSA;

 

 

3.

TC-TX may use up to $100,000 for the payment of the retainer of Blackhill
Partners LLC for services rendered or to be rendered to TC-TX in connection with
the Plan of Reorganization as contemplated by the RSA;

 

 

4.

TC-TX may use up to $138,832.21to pay any ad valorem taxes that are due and
payable on the date hereof;

 

 

5.

TC-TX may use up to $576,167.79 for general working capital requirements,
including, but not limited to, the payment of additional fees and disbursements
of Haynes and Boone, LLP and Blackhill Partners LLC for services to be rendered
to TC-TX in connection with the Plan of Reorganization as contemplated by the
RSA; the payment of wages and other amounts due to employees of TC-TX and
CoreTerra when due and payable in the normal course of business and in
accordance with the written policies and employee benefit plans of TC-TX and
CoreTerra; the payment of normal and recurring payments when due and payable
under mineral rights, real property and equipment lease agreements to which
TC-TX or CoreTerra are parties;

 

 

6.

TC-TX may use up to $250,000 for maintenance capital expenditures of TC-TX and
CoreTerra;

 

 

7.

TC-TX may distribute up to $30,000 to TC-DE for general and administrative
expenses, including but not limited to, the payment of any premiums when due and
payable in order to maintain current dental and health insurance policies that
cover the employees of TC-TX and CoreTerra and current general commercial
liability and property and casualty insurance policies that cover the business
and properties of TC-TX and CoreTerra; and

 

 

8.

TC-TX may contribute up to $250,000 to CoreTerra and CoreTerra shall use such
proceeds to pay amounts to third parties that are due and payable.

 

 

Amounts to be disbursed shall be subject to any conditions of the TC-TX Account.
Except as specifically set forth above, under no circumstances may TC-TX or
CoreTerra make any payments or distributions to TC-DE.

 